Citation Nr: 0309315	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals, fractures 
of the 6th, 7th, and 8th vertebrae of the dorsal spine with 
lumbosacral strain, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to 
November 1959.  He also had an additional two years, eleven 
months, of unverified service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
20 percent rating for residuals, fractures of the 6th, 7th, 
and 8th vertebrae of the dorsal spine with lumbosacral 
strain, to 30 percent, effective December 20, 2000.  The 
veteran indicated his disagreement with the 30 percent rating 
of this disability and the current appeal ensued.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge on January 8, 2003, who 
is rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  


REMAND

The veteran and his representative maintain that the 
veteran's back disability is more severe than the current 
evaluation reflect.  

The veteran testified at his videoconference hearing in 
January 2003, that he had been treated on a monthly to every 
six-week basis at the VA Medical Center in Memphis, 
Tennessee.  He also related that he was to be hospitalized by 
neurosurgery in January 2003, one day after his 
videoconference hearing.  Those records, both outpatient and 
inpatient, should be obtained and associated with the claims 
folder.  

Additionally, during the pendency of this appeal, there has 
been a regulatory amendment regarding the schedular criteria 
evaluating intervertebral disc syndrome.  The veteran was not 
notified.  VA must apply the version of the law that is more 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, VA must apply the old law prior 
to the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002).  The veteran must be notified of the changes in the 
law and offered the opportunity to submit additional evidence 
in the claim.  

Finally, since the veteran claims that his back disability is 
more severe than the evaluation reflects, and he was to be 
hospitalized for this disability in January 2003, he needs to 
undergo further examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO should obtain all inpatient 
and outpatient treatment records since 
August 2002, if any, from the Memphis, 
Tennessee VA Medical Center and associate 
those records with the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current severity of his 
service-connected residuals, fractures of 
the 6th, 7th, and 8th vertebrae of the 
dorsal spine with lumbosacral strain, 
condition.  All indicated studies deemed 
necessary by the examiner should be 
performed.  The examination report should 
include all findings necessary to 
evaluate the veteran's spine disorder 
under both the old and new criteria.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2002). 

4.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO must notify the 
veteran of the changes in regulations for 
criteria for intervertebral disc syndrome.  
The claim must be readjudicated under both 
criteria, applying the version of the law 
that is most favorable to the veteran, 
effective the new date of the law.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes both the old and new 
criteria.  An appropriate period of time 
should be allowed for response.


The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified, but he may submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

                                                                                              
(Continued on next page)




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




